Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. In the response filed 07/11/2022 Joe Hao authorized the Director to charge Deposit Account No. 20-1430 any required extension of time fees and an extension of one month is required.  On 8/2/2022, Joe Hao authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
36.  A solid support comprising a set of oligonucleotide probes, wherein the oligonucleotide probes in the set hybridize under stringent hybridization conditions to different genes and wherein the different genes comprise ZNF33A; FAM35B and RHEBP1; SLAMF1 and UBR4; wherein the probes are immobilized to the solid support, labeled and greater than 50 nucleotides in length and wherein the solid support comprises probes to no more than 292 genes. 

44. A reaction mixture comprising a set of oligonucleotide probes, wherein the oligonucleotide probes in the set hybridize under stringent hybridization conditions to different genes and wherein the different genes comprise ZNF33A; FAM35B and RHEBP1; SLAMF1 and UBR4; wherein the oligonucleotide probes are greater than 50 nucleotides in length and one or more of the oligonucleotide probes comprise a label comprising a fluorophore, chemiluminescent agent, enzyme or antibody and the mixture comprises probes to no more than 292 genes.

52. A kit comprising a set of oligonucleotide probes, wherein the oligonucleotide probes in the set  hybridize under stringent hybridization conditions to different genes and wherein the different genes comprise ZNF33A; FAM35B and RHEBP1; SLAMF1 and UBR4; wherein the oligonucleotide probes are greater than 50 nucleotides in length and one or more of the oligonucleotide probes comprise a label comprising a fluorophore, chemiluminescent agent, enzyme or antibody and the kit comprises probes to no more than 292 genes.

In claims 45, 56, 59, 63-65, please change the word  “biomarker” to “genes” ,

Please cancel claims 60-62. 

Claims 36, 44, and 52 are allowable. Claim 63-65 was previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 12/20/2018, is hereby withdrawn and claims 63-65 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment to the claims to require probes that hybridize under stringent conditions to genes ZNF33A; FAM35B and RHEBP1; SLAMF1 and UBR4 wherein the probes tare 50 nucleotides in length, labeled and does not comprise more than 292 genes overcomes the rejection of record.  Specifically the specification teaches that probes that hybridize under stringent hybridization are probes that will hybridize to its target subsequence in a complex mixture of nucleic acid but to no other sequences (see para 33).  The prior art does not teach or suggest probes that hybridize under stringent hybridization conditions to a specific combination of genes ZNF33A; FAM35B and RHEBP1; SLAMF1 and UBR4 in which the composition or solid support comprises probes to  not more than 292 genes.  Additionally the prior art does not teach a solid support or composition with the specific combination of probes for ZNF33A; FAM35B and RHEBP1; SLAMF1 and UBR4 that are 50 nucleotides in length and labeled.  
The closest prior art is Gao (2014) and Barrett (US 8058055), Gao teaches a solid support of GeneChip Human Gene 2.0ST.  As addressed in the remarks mailed 07/11/2022, Gao teaches a gene chip that contains tens of thousands of probe sets, comprises 25mer oligonucleotides, and comprises over 30,000 biomarkers.  The amendment to the claims to require the gene combination of ZNF33A; FAM35B and RHEBP1; SLAMF1 and UBR4 that are 50 nucleotide in length and probes to no more than 292 genes overcomes the closest prior art.  There is no teaching, motivation or reasonable expectation of success of a solid support or composition comprising the claimed probe limitations to only 292 genes when the closest prior art teaches an array of 30,000 genes that comprises probes that are 25 nucleotides in length and not labeled.  There is no teaching, suggestion, motivation or reasonable expectation of success to increase the length of the oligonucleotides to more than 50 nucleotides in length with a label and comprise the specific combination of ZNF33A; FAM35B and RHEBP1; SLAMF1 and UBR4 while limiting the genes to 292. 
With regard to claim 36, the probes are immobilized on a solid support and labeled and therefore have markedly different characteristic than the naturally occurring probes.  The probes of claim 44 and 52 requires that the probes are labeled with fluorophore, chemiluminescent agent, enzyme or antibody which are markedly different than the naturally occur probes as the probes have been modified with a label that is non naturally occurring.  As such the claims are patent eligible subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634